Case 2:17-cr-00432-DSF Document 1313 Filed 09/07/21 Page 1 of 4 Page ID #:5658



                                                                          FILED
                                                               CLERK, U.S. bISTRiCT COURT



                                                                    SEP r 7 ~~
                                                             CENTRAL QISTF3I~T OF CALIFORNIA




                         UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA,                    NO.2:17-cr-00432 DSF
                      Plaintiff,
          v.                                 ORDER OF DETENTION AFTER
                                             HEARING
 ANGEL HUMBERTO CHAVEZ-
                                            (18 U.S.C. § 3142(1))
 GASTELUM,

                      Defendant.




                                              I.
A.   ()        On motion of the Government in a case allegedly involving:
           1.() a crime of violence;
           2.() an offense with a maximum sentence of life imprisonment or death;
           3. (X) a narcotics or controlled substance offense with a maximum sentence of
                     ten or more years;
           4.( )any felony -where the defendant has been convicted of two or more
                     prior offenses described above;
           5.() any felony that is not otherwise a crime of violence that involves a minor
Case 2:17-cr-00432-DSF Document 1313 Filed 09/07/21 Page 2 of 4 Page ID #:5659




                    victim, or possession or use of a firearm or destructive device or any
                    other dangerous weapon, or a failure to register under 18 U.S.C. § 2250.
 B.(X)       On motion by the Government /( )on Court's own motion, in a case allegedly
             involving:
             1. (X)          a serious risk that the defendant will flee;
             2.()            a serious risk that the defendant will:
                       a.() obstruct or attempt to obstruct justice;
                    b.() threaten, injure, or intimidate a prospective witness or juror or
                             attempt to do so.
 C.          The Government(X)is/()is not entitled to a rebuttable presumption that no
            condition or combination of conditions will reasonably assure the defendant's
            appearance as required and the safety of any person or the community.


                                                 II.
A.    (X)    The Court finds that no condition or combination of conditions will reasonably
             assure:
             1.    (X)       the appearance of the defendant as required.
                   (X)       and/or
             2.    (X)       the safety of any person or the community.
B.    (X)    The Court finds that the defendant has not rebutted by sufficient evidence to the
             contrary the presumption provided by statute.


                                                 III.
      The Court has considered:
A.    the nature and circumstances ofthe offenses) charged;
B.    the weight of evidence against the defendant;
C.    the history and characteristics of the defendant; and
D.    the nature and seriousness of the danger to any person or to the community.

                                                 2
     Case 2:17-cr-00432-DSF Document 1313 Filed 09/07/21 Page 3 of 4 Page ID #:5660




 1                                                IV.
 2         The Court also has considered all the evidence adduced at the hearing and the
 3    arguments and/or statements of counsel, and the Pretrial Services Report and
 4    recommendation.
 5
 6                                                 V.
 7         The Court bases the foregoing findings) on the following:
 8    A.   (X)   The history and characteristics of the defendant indicate a serious risk that
 9               the defendant will flee, because the risk of flight is presumed in this case and no
10               bail resources have been proffered to mitigate the risk of flight. Defendant
11               submitted and did not contest detention.
12    B.   (X)   The defendant poses a risk to the safety of other persons or the community
13               because of the nature and seriousness of the allegations in this presumption
14               case. Defendant submitted and did not contest detention.
15
16                                                1~/~
17    A. ()      The Court finds that a serious risk exists that the defendant will:
18               1.() obstruct or attempt to obstruct justice.
19               2.() attempt to/( )threaten, injure or intimidate a witness or juror.
20
21
22                                               VII.
23   A.    IT IS THEREFORE ORDERED that the defendant be detained prior to trial.
24   B.    IT IS FURTHER ORDERED that the defendant be committed to the custody of the
25         Attorney General for confinement in a corrections facility separate, to the extent
26         practicable, from persons awaiting or serving sentences or being held in custody
27         pending appeal.
28

                                                  3
Case 2:17-cr-00432-DSF Document 1313 Filed 09/07/21 Page 4 of 4 Page ID #:5661




 C.   IT IS FURTHER ORDERED that the defendant be afforded reasonable opportunity
      for private consultation with counsel.
 D.   IT IS FURTHER ORDERED that, on order of a Court of the United States or on
      request of any attorney for the Government, the person in charge of the corrections
      facility in which the defendant is confined shall deliver the defendant to a United
      States Marshal for the purpose of an appearance in connection with a court proceeding.


 DATED: September 7, 2021



                                                                                     G---

                                                         KAREN L. STEVENSON
                                                   UNITED STATES MAGISTRATE JUDGE




                                               D
